Citation Nr: 0711476	
Decision Date: 04/18/07    Archive Date: 05/01/07

DOCKET NO.  05-15 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for Meniere's syndrome. 

2.  Entitlement to an initial compensable rating for left 
plantar warts.

3.  Entitlement to a rating in excess of 20 percent for low 
back strain and degenerative arthritis.

4.  Entitlement to an initial rating in excess of 10 percent 
for sciatica of the left leg.


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney 
at Law


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active military service from April 1979 to 
August 2000.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.

A rating decision dated in March 2005 denied entitlement to 
service connection for Meniere's disease.

In January 2006 the RO granted, in pertinent part, service 
connection for left plantar warts, with an evaluation of zero 
percent, effective April 18, 2005.  The decision also 
increased the disability rating for the veteran's low back 
strain, from zero percent to 10 percent, effective March 31, 
2005.  The rating decision also established separate service 
connection for sciatica, left leg (secondary to the veteran's 
low back disability), with an evaluation of 10 percent, 
effective March 31, 2005.

By rating decision dated in June 2006 the RO increased the 
rating for the low back disability from 10 to 20 percent, 
effective March 31, 2005.  

The issues of entitlement to service connection for Meniere's 
syndrome and entitlement to an initial compensable rating for 
left plantar warts are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's low back disability results in limitation 
of forward flexion to 40 degrees; incapacitating episodes (as 
defined by VA) due to degenerative disc disease have not been 
shown.

2.  Current manifestations of the veteran's left leg sciatica 
are consistent with moderate incomplete paralysis of the 
sciatic nerves.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for low 
back strain and degenerative arthritis have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5235-5242, 5243 (2006).

2.  The criteria for an initial rating of 20 percent for left 
leg sciatica have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. § 4.124a, Diagnostic Code 8520 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.


Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi,  16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Via May 2005 letter, the veteran was informed of the evidence 
and information necessary to substantiate his increased 
rating claim (back disability), the information required of 
him to enable VA to obtain evidence in support of his claim, 
the assistance that VA would provide to obtain evidence and 
information in support of his claim, and the evidence that he 
should submit if he did not desire VA to obtain such evidence 
on his behalf.  The VCAA letter informed the veteran that he 
should submit any medical evidence pertinent to his claim.  
VCAA notice was provided to the appellant prior to the 
initial adjudication.  Pelegrini.

As service connection for left leg sciatica was substantiated 
in a January 2006 RO decision, VA no longer has any further 
duty to notify the veteran how to substantiate that service 
connection claim.  Moreover, his filing a notice of 
disagreement as to the initial disability rating did not 
trigger additional section 5103(a) notice.  Rather, VA was 
then required to fulfill its statutory duties under 38 U.S.C. 
§§ 5104 and 7105 and regulatory duties under 38 C.F.R. § 
3.103.  In this regard, the Board notes that the veteran has 
been provided a statement of the case which has provided the 
pertinent Diagnostic Codes criteria for evaluating the left 
leg sciatica disability at issue.

In March 2006 the veteran received notice regarding ratings 
of the disabilities on appeal and effective dates of awards.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Duty to Assist

The veteran's service medical records are associated with the 
claims file, as are VA treatment records.  The veteran has 
undergone examinations that have addressed the matters 
presented by this appeal.  The veteran has not identified any 
pertinent, obtainable evidence that remains outstanding.  The 
Board has also perused the medical records for references to 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to his claims.  Based on the foregoing, the Board finds that 
all relevant facts have been properly and sufficiently 
developed in this appeal and no further development is 
required to comply with the duty to assist the veteran in 
developing the facts pertinent to his claims.  Essentially, 
all available evidence that could substantiate the claims has 
been obtained.  Accordingly, the Board will address the 
merits of his claims.

Legal Criteria

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  Where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).

As for entitlement to an initial rating in excess of 10 
percent for sciatica of the left leg, as that issue's appeal 
is from the initial rating assigned with the grant of service 
connection, the possibility of "staged" ratings for separate 
periods during the appeal period, based on the facts found, 
must be considered.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

Where there is a question as to which of two evaluations 
applies, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria for such 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
applicable rating periods.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to each claim.

Factual background

The veteran is claiming entitlement to a higher rating for 
his low back disability, as well as a higher initial rating 
for sciatica of the left leg.

A rating decision dated in August 2000 awarded the veteran 
service connection for mechanical low back pain, and assigned 
a noncompensable disability rating, effective October 2000.  
In April 2005 the veteran submitted a claim for an increased 
rating for his low back disability.  In January 2006 the RO 
increased the disability rating for the veteran's low back 
disability from zero percent to 10 percent, effective 
March 31, 2005, and characterized the disability as low back 
strain and degenerative arthritis.  By rating decision dated 
in June 2006 the RO increased the veteran's back disability 
rating from 10 to 20 percent disabling, also effective 
March 31, 2005.

The evidence of record consists primarily of March 2005 
private treatment records and a June 2006 VA examination.  
The March 20005 private medical records noted severe 
degenerative arthritis of the lumbosacral spine; the veteran 
had tenderness over the left sciatic notch as well as marked 
narrowing at L4/5 and L5/S1.  The veteran was having 
discomfort with some radiation down the left leg although he 
was able to walk on his heels and toes with equal facility.  
He stood with a level pelvis, with a little lateral deviation 
of the back to the right.  Forward flexion showed a 
straighter than normal lumbar spine.  His fingertips came 
within 18 inches of touching the floor.  Lateral bending was 
characterized as not much more than approximately 5 degrees, 
and easier to the right than the left due to spasm.  There 
was no hyperextension.  Use of Wellbutrin and Ibuprofen was 
noted as medical history.  Deep tendon reflexes were 2+ and 
equal at the knees and at the right ankle.  They were absent 
on the left.  There was no weakness of the toe extensor.  
Sensory examination suggested an L5 and S1 dermatome pattern 
on the left as compared to the right.  Straight leg raising 
on the right was uncomfortable between 80 and 90 degrees.  
Straight leg raising on the left was uncomfortable at 65 to 
70 degrees.  The private examiner indicated that conservative 
treatment would be continued.

At a June 2006 VA examination of the spine, the veteran 
described low back pain on a constant basis with left-sided 
sciatica symptoms occurring intermittently.  The veteran 
reported that the radiculopathy in the left lower extremity 
occurred daily, or even multiple times per day, and included 
paresthesia and weakness.  The veteran complained of flare-
ups which could be at least weekly, and be of a severe 
degree, lasting hours up to 1 to 2 days.  Flare-ups could be 
precipitated by overall increased activity or attempts at 
bending, lifting, or twisting.  Prolonged sitting or long car 
drives as well could precipitate a flare-up.  He indicated 
that alleviating factors included Ibuprofen, rest, a heating 
pad, and soaking in a hot bathtub.  The veteran did not use a 
cane, crutches, or a walker.  He used a back brace.  He had 
an altered gait, which increased tread ware on the left heel.  
He favored the left leg during flare-ups, particularly flare-
ups of sciatica.  He described walking limitation of a half a 
mile and standing no more than 10 to 15 minutes.  He 
described his condition as worsening with time.  The veteran 
indicated that he had no urinary incontinence, or frequency, 
erectile dysfunction or fecal incontinence.  Range of motion 
testing of the spine, as well as motor and sensory 
examination of the left lower extremity, was conducted and is 
reported, in pertinent part, below.  Imaging studies 
conducted in June 2006 revealed L5-S1 degenerative disc 
disease, and degenerative arthritis.  The diagnosis was 
lumbosacral degenerative disc disease with left sciatica.

Under the General Rating Formula for Disabilities of the 
Spine, a 40 percent evaluation is for assignment when forward 
flexion of the thoracolumbar spine is 30 degrees or less or 
when there's favorable ankylosis of the entire thoracolumbar 
spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

VA must consider "functional loss" of a musculoskeletal 
disability separately from consideration under the diagnostic 
codes; "functional loss" may occur as a result of weakness or 
pain on motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  VA must consider any part of 
the musculoskeletal system that becomes painful on use to be 
"seriously disabled."  38 C.F.R. § 4.40.

The Board finds that the criteria to support a higher (40 
percent) disability evaluation for the veteran's low back 
disability under the General Rating Formula for Disabilities 
of the Spine have not been demonstrated.  There is no 
evidence that the veteran's lumbar spine disability has 
resulted in forward flexion of the thoracolumbar spine to 
less than 30 degrees.  The veteran's June 2006 VA examination 
showed that the veteran had forward flexion to 40 degrees, 
extension to 15 degrees, lateral rotation to 20 degrees 
bilaterally, and lateral flexion to 20 degrees bilaterally.  
The Board notes that the March 2005 private medical records 
do not contain many numerical ranges of spinal flexion and 
extension.  For example, one entry noted stated that forward 
flexion showed that the veteran's fingertips came within 
about 18 inches of touching the floor.  Lateral bending was 
reported in degrees, and was found to be about 5 degrees.

The Board also finds that the medical evidence does not 
reflect objective evidence of pain, instability, fatigue, or 
weakness greater than that contemplated by the 20 percent 
rating.  The loss in forward flexion to 40 degrees does not 
support a higher (40 percent) disability evaluation.  Indeed, 
the June 2006 VA examiner, in response to the question of 
whether the veteran's fatigue, pain and weakness led to 
limitation of motion, indicated that the veteran's limitation 
of motion on repetitive use was from 0 to 45 degrees with 
pain (June 2006 VA spine examination, page 9), and the 
limitation of motion on repetitive use of extension was 0 to 
15 degrees with pain.  The Board acknowledges that the 
veteran has indicated that his back disability impacted his 
ability to walk long distances and sit for a prolonged time.  
While such evidence of pain and limited function justifies a 
20 percent evaluation, the objective evidence fails to 
indicate pain of such severity as to warrant a rating in 
excess of that amount.  38 C.F.R. §§ 4.40, 4.45, and 4.59.

Consideration has also been given as to whether a higher 
disability evaluation could be assigned under Diagnostic Code 
5243, intervertebral disc syndrome, which states that 
intervertebral disc syndrome may also be evaluated based on 
the total duration of incapacitating episodes over the past 
12 months.  A 20 percent rating applies where the evidence 
shows incapacitating episodes having a total duration of at 
least 2 weeks but less than 4 weeks during the past 12 
months, and a 40 percent rating is warranted for 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the last 12 months.

Note (1) to Diagnostic Code 5243 defines an "incapacitating 
episode" as "a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  
"Chronic orthopedic and neurologic manifestations" are 
defined as "orthopedic and neurologic signs and symptoms 
resulting from intervertebral disc syndrome that are present 
constantly, or nearly so."

The evidence does not establish incapacitating episodes, as 
defined by Note 1 to Diagnostic Code 5243.  At the June 2006 
VA examination, the veteran reported three episodes requiring 
bed rest over the past year.  The veteran did not report how 
long the episodes requiring bed rest lasted, and there was no 
indication that they were the result of a physician's order.  
The March 2005 private records do not reveal that the veteran 
was under a physician's order of required bed rest for his 
back disability.  As such, Diagnostic Code 5243 cannot serve 
as a basis for an increased rating on the basis of 
incapacitating episodes.

As instructed by Note (1) to the General Rating Formula for 
Disabilities of the Spine, associated objective neurological 
abnormalities should be rated separately under an appropriate 
Diagnostic Code.  As noted, in January 2006 the RO 
established separate service connection for sciatica, left 
leg, with an evaluation of 10 percent, effective March 31, 
2005.

Under Diagnostic Code 8520, impairment of the sciatic nerve, 
a 10 percent evaluation is warranted for mild incomplete 
paralysis.  To be entitled to the next-higher 20 percent 
evaluation, the evidence must establish moderate incomplete 
paralysis.  When involvement is wholly sensory, the rating 
should be for the mild, or at the most, moderate degree.

A private medical record dated in March 2005 noted that the 
veteran had tenderness over the left sciatic notch, and a 
record dated later in March 2005 indicated the veteran was 
still having discomfort with some radiation down the left 
leg.

At the June 2006 VA examination, the veteran complained of 
daily (or even multiple times per day) radiculopathy in the 
left lower extremity.  The radiculopathy in the left lower 
extremity included numbness and paresthesias and slight 
subjective weakness.  He also complained of an aching, 
burning, sharp pain.  A motor examination revealed left hip 
flexion of 5, hip extension 5, knee extension 4, ankle 
dorsiflexion 4, ankle plantar flexion 4 and great toe 
extension 4.  Sensory examination of the left lower extremity 
revealed pain of 1, light touch 1, and position sense 2.  The 
examiner noted that the veteran had decreased sensation in 
the lower legs and feet.  Examination of the knee and ankles 
revealed absent reflex.  It was noted that the Lasegue's sign 
was positive.

Many of the clinical manifestations of the veteran's left leg 
sciatica are no more than mild in severity.  Motor strength 
is 4/5 or 5/5, the June 2006 VA examiner described the 
veteran's left lower extremity weakness as slight, and there 
is no evidence of muscle atrophy or a loss of muscle mass.  
However, the Board notes that the veteran also had findings 
(on the June 2006 VA examination) of absent left knee and 
ankle reflex.  Further, the veteran has reported significant, 
daily left leg radiculopathy.  Under the circumstances, the 
Board is of the opinion that the veteran's left leg sciatica 
is more appropriately described as moderate, and a 20 percent 
evaluation for this disability is more appropriate.  The 
Board notes that this moderate disability has been present 
throughout the rating period.  Fenderson.  As severe clinical 
findings have not been demonstrated (for example, in sensory 
deficits and muscle strength) a rating in excess of 20 
percent for left leg sciatica is not appropriate.

In conclusion, the preponderance of the evidence is against a 
rating in excess of 20 percent for the orthopedic 
manifestations (limited motion) of his low back disability, 
and the evidence supports a 20 percent evaluation for his 
neurologic manifestation (left leg sciatica).  There is no 
basis for ratings in excess of these amounts.

Conclusion

In short, the evidence of record reflects a disability 
picture commensurate with 20 percent ratings for the service-
connected low back and left leg sciatica disabilities.  As 
the preponderance of the evidence is against higher ratings, 
the benefit of the doubt rule is not applicable.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).

The Board has considered assignment of an extra-schedular 
evaluation under 38 C.F.R. § 3.321(b)(1).  The record does 
not show that the veteran's back or left leg sciatica, alone, 
has required hospitalization, or that manifestations of 
either disability exceed those contemplated by the schedular 
criteria.  The June 2006 VA examiner indicated that the 
veteran's low back and left leg disabilities impact on his 
occupational functioning was decreased mobility, problems 
with lifting and carrying, difficulty reaching, and decreased 
strength of the lower extremity.  It was noted that the 
veteran currently worked at a veteran's home as a mechanic 
and maintenance worker.  The veteran described significant 
difficulty with his back in performing his job duties and 
reported at least four weeks of lost work days between the 
January to March time frame of 2006.  The VA examiner did not 
state, however, that the disabilities on appeal, alone, have 
resulted in marked interference with employment.  The VA June 
2006 examiner, while noting the difficulties, did not 
indicate that either the low back disability or left leg 
sciatica, alone, has resulted in marked interference with 
employment.  Therefore, assignment of an extra-schedular 
evaluation in this case is not in order.  See Floyd v. Brown, 
9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 
(1996).


ORDER

A rating in excess of 20 percent for low back strain and 
degenerative arthritis is denied.

An initial rating of 20 percent for sciatica, throughout the 
entire rating period on appeal, is granted, subject to 
applicable law governing the award of monetary benefits.


REMAND

As for the issue of entitlement to an initial compensable 
rating for left plantar warts, the Board notes that it 
appears not all pertinent records have been obtained.  At a 
June 2006 VA skin disease examination, the veteran indicated 
that he had a period from the 2004 to 2005 time frame where 
he had been seen by a physician on an every two-week basis 
for paring down and cryotherapy of the lesions.  These 
records identified by the veteran are not associated with the 
claims file, and would be useful prior to appellate 
consideration of the appeal.

As for the issue of entitlement to service connection for 
Meniere's syndrome, the Board notes that in a November 2004 
letter, the veteran's private physician indicated that the 
veteran had symptoms (vertigo with staggering effect, 
diminished hearing, nausea and vomiting) consistent with 
Meniere's syndrome.  The examiner noted that based on the 
veteran's symptoms, he suspected Meniere's syndrome which was 
likely post acoustic trauma related to the bomb explosion in 
1998 [the Board notes that the incident in question took 
place in June 1996].  The report noted that in 1998 while the 
veteran was in Saudi Arabia he had witnessed the explosion at 
the Khobar Towers, and when the bomb had detonated, the 
explosion had caused temporary loss of hearing.

Based on the medical issues presented by the claim of 
entitlement to service connection for Meniere's syndrome, the 
RO scheduled the veteran for a VA examination to be conducted 
January 15, 2005, at a medical center in Omaha, Nebraska.  In 
correspondence received in January 2005, the veteran's 
representative indicated that the veteran had never driven 
unaccompanied to Omaha, Nebraska, and did not currently have 
the financial means to travel from his home to Omaha, 
Nebraska.  He indicated that it was only 15 miles from the 
veteran's hometown to Grand Island, Nebraska.  A note in the 
file reflects that the veteran was scheduled for another 
examination on February 12, 2005, and called to cancel.  VA 
staff called several times to try to reschedule and there was 
no answer, and messages were left.  The veteran never 
returned any of the calls.  In a statement received in April 
2006 the veteran indicated that he desired to be scheduled 
for examination in Grand Island, Nebraska.  A VA examination 
with regard to the etiology of any current Meniere's syndrome 
has not been scheduled thereafter.  Such would be useful to 
consideration of the appeal.

In view of the foregoing, the case is hereby remanded for the 
following action:

1.  Contact the veteran and request that 
he provide the name, address and dates of 
treatment for all VA and private 
providers of medical treatment for left 
plantar warts and/or Meniere's syndrome.  
Any authorization necessary to obtain 
such records should be requested from the 
veteran.  Any unsuccessful attempt to 
obtain any identified records should be 
documented in the claims folder.  In 
particular, an attempt should be made to 
obtain all records of treatment by the 
veteran's private physician.

2.  The veteran should be scheduled for a 
VA examination by appropriate examiner(s) 
to determine the nature and etiology of 
any current Meniere's syndrome that may 
be present.  If possible, the examination 
should be scheduled at a VA facility in 
Grand Island, Nebraska.  If it is 
determined that the veteran has Meniere's 
syndrome, the examiner is requested to 
opine as to whether it is at least as 
likely as not that the veteran has 
Meniere's syndrome related to the 
veteran's active service (to include the 
incident of asserted acoustic trauma in 
1996).  The examiner should comment, if 
appropriate, on the veteran's private 
physician's November 2004 letter that 
discussed the etiology of the veteran's 
asserted Meniere's syndrome.

The claims folder must be made available 
to the examiner(s) for review in 
conjunction with the examination.  
Complete rationale must be provided for 
all opinions expressed.

3.  Thereafter, readjudicate the issues 
of entitlement to service connection for 
Meniere's syndrome and entitlement to an 
initial compensable rating for left 
plantar warts.  If any benefit sought is 
not granted to the veteran's 
satisfaction, a supplemental statement of 
the case should be issued, and the 
veteran and his representative should be 
afforded the appropriate period to 
respond.  Thereafter, the case should be 
returned to the Board, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


